EXHIBIT 10.1

 

2013 Annual Bonus Plan

 

Total bonus opportunities for named executive officers will be based on 2013
base salaries as follows:

 

    Percentage of     2013 Base Salary     Opportunity H. Eric Bolton, Jr.  
200% Albert M. Campbell, III   100% Thomas L. Grimes, Jr.   100%

 

The bonus opportunity will be earned by performance of year-over-year funds from
operations per diluted share/unit, or FFO per Share growth.

 

The percentage of bonus opportunity earned will be based on a sliding scale as
follows:

 

    Percentage of Performance   Bonus Opportunity Level   Earned Minimum
Threshold   0.0% Threshold I   12.5% Threshold II   25.0% Threshold III   37.5%
Target   50.0% Target I   62.5% Target II   75.0% Target III   87.5% High  
100.0%

 

In determining FFO per Share growth, the Compensation Committee has the ability
to factor in any material and non-recurring events that may or may not occur
that impact the registrant’s FFO per Share performance, but may or may not
subsequently impact the registrant’s share price, to help ensure that the
potential bonus is in line with actual shareholder performance.

 

After the total bonus opportunity is calculated, the Compensation Committee, at
its discretion, may apply a discretionary modifier allowing the bonus
opportunity calculated to be lowered or raised by up to 25% to determine the
final bonus award amount.

 

 

 

 

